DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the client device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  There is unclear to whether that “the client device” is referring to the first client device or the second client device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-9, 12, 14-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adato et al [US 2019/0236531]
Claim 1.  A method, comprising: detecting, by a wireless tracking system (the wireless communicating network 306 and image sensors 125, 310 automatically detect asset bottles/items/products in an environment of a retail store, see Figs. 1-7, para [0018, 0019, 0115]), a tampering event associated with an asset within an asset container (the occlusion event, misplaced product event 2405, obscured product and/or occlusion event as identifying irregular movement object by a customer or by a theft, etc., see Figs. 11D, 24, para [0021, 0231, 0172, 0482, 0500, 0517, 0519]); capturing, by the wireless tracking system, a first digital representation of the field of view including the asset container (the first housing 502 captured a plurality images, see Fig. 5C, para [0157]); determining, based on the wireless tracking system comparing the first representation to a second digital representation of the field of view, including the asset container stored in memory a difference between the first and second digital representations (the wireless image sensor housing 504 captured a plurality of images stored in the memories 304, 314 or in server and different images from the first housing 502, see Figs. 3, 5C, para [0142, 0157]); and displaying, by the wireless tracking system, within a graphical user interface of a client device, the difference between the first and second digital representations , wherein displaying the difference comprises displaying an augmented reality overlay to emphasizes the difference (the user graphical interface GUI 1120 displays of covering different including overlapping or non-overlapping field of view images captured by the first and second housing 502 and 504 and to issue an alarm or warning when a change is detected as the change larger than a selected threshold by a theft, see Figs. 5C, 6C, 11A-11E, 24, para [0157, 0168, 0169, 0172, 0231, 0398, 0482, 0526, 0753]).

Claim 2.  The method of claim 1, wherein capturing the second digital representation further comprises: displaying an overlay onto a live feed of the client device to guide the user in positioning the client device to capture the second digital representation (the GUI displaying overlapping fields of view or overlaid in real time, see Figs. 4A, 5C, 11E, para [0146, 0157, 0753]).

Claim 3.  The method of claim 1, further comprising: transmitting an alert to a client device from the wireless tracking system in response to detecting the tampering event (output trigger an alarm in the case of irregular motion or theft, see para [0172, 0519]). 

Claim 4.  The method of claim 3, wherein the alert includes a shipping manifest, a diagram of a journey of the asset container, and corresponding information related to the tampering event (the shipping or movement pattern of the customers identified as irregular motion due to an object or as an occluding object to trigger an alarm, see para [0172, 0519]).

Claim 5.  The method of claim 1, further comprising: transmitting, by the wireless tracking system, an alert responsive to transiting a perimeter threshold of a predetermined geofenced area (the system determines a present of an object in a predefined area by monitoring the images to determine that the open area for movement is below a selected threshold, see Fig. 5, para [0153, 0520]). 

Claim 6.  The method of claim 1, further comprising recording, by the wireless tracking system, the first captured digital representation (the digital cameras or image sensors 125, 310 automatically detect asset bottles/items/products in an environment of a retail store, see Figs. 1-7, para [0018, 0019, 0115).

Claim 7.  The method of claim 1, wherein displaying the difference comprises displaying a three-dimensional visualization of the asset environment and indicating a location of the tampering event thereon (the system 100 includes a 3-dimensional images, see Fig. 30A, para [0570]).

Claim 8.  The method of claim 1, wherein displaying the difference comprises displaying a map of the asset environment and including a marker identifying the asset (the GUI 1150 includes display overlaid areas 1152 and 1154 to display item indicated by icons, see Fig. 42A, para [0753]).

Claim 9.  The method of claim 1, further comprising: scanning, by the client device, an identifier of the asset container that associates the asset container with one or more intelligent nodes within the asset container that are attached to one or more assets (the plurality of pin-tag RFID may be incorporated with the body of housing 502 and 504 to monitoring, scanning and identifying of items and products in retail store 105, see Fig. 5C, para [0172]), and the items or products associated with tags are detected and identified by LIDAR, RADAR, IR or the like, see Fig. 8A, par [0190]).

Claim 12.  The method of claim 1, wherein a client device of the wireless tracking system captures both the first and second digital representations (the first and second wireless cameras or imaging devices 125, 502, 504, see Figs. 1, 5C).

Claim 14.  A wireless tracking system, comprising: a first client device operable to capture a first digital representation of a field of view including an asset container; a network comprising: a first intelligent node attached to an asset within the asset container, the first intelligent node operable to detect a tampering event of the asset; and a second intelligent node operable to receive an indication of a tampering event from the first intelligent node, the second intelligent node communicatively coupled to the client device, and includes a wireless communication interface with longer range capabilities of a wireless communication interface of the first intelligent node; and a second client device communicatively coupled to the second intelligent node, and operable to receive the indication of the tampering event from the second intelligent node, the second client device further operable to capture a second digital representation of the field of view including an asset container (as cited in respect to the method claims 1 and 9 above, and including the wireless communication network such WLAN, server 135, see Fig. 1, para [0124, 0125, 0129]).

Claim 15.  The wireless system of claim 14, wherein the first client device is the second client device (the image capture device 506 for both first and second image capture devices 502 and 504, see Fig. 6A, para [0162]).

Claim 16.  The wireless tracking system of claim 14, wherein the second client device is further operable to display graphical overlay elements in the second digital representation to indicate the detected tampering event location (the GUI displays overlaid images as cited in respect to claim 2 above).

Claim 17.  The wireless tracking system of claim 14, wherein the second client device is operable to display an overlay onto a live feed of the second client device to guide an authorized user in positioning the second client device to capture the second digital representation (the second image capture device 504 captures the movement pattern of the customers identified as irregular motion due to an object or as an occluding object to trigger an alarm, see para [0172, 0519]).

Claim 18.  The wireless tracking system of claim 14, wherein the second client device is further operable to present instructions to guide an authorized user in positioning the second client device to capture the second digital representation (the instructions 320 to control the capturing image devices 125, see Fig. 3, para [0142]).

Claim 19.  The wireless tracking system of claim 14, wherein the second client device is further operable to detect, using computer vision techniques, differences between the first and second digital representations (the desktop computer, laptop computer, mobile device, tablet, PDA 145A-145D, see Fig.1, para [0127]). 

Claim 20.  A method, comprising: analyzing, by a wireless tracking system, sensor data associated with an event proximate to an asset, collected by at least one intelligent node of a wireless tracking system associated with the asset (the capturing image devices 125 detect and track items or products at the retail store 105, see Figs. 1-5, Figs. 1-7, para [0018, 0019, 0115]); determining, based on the wireless tracking system analyzing the sensor data, whether an event threshold has been satisfied; responsive to determining the event threshold is satisfied (the processor and user graphical interface GUI 1120 to display of covering different including overlapping or non-overlapping field of view images captured by the first and second housing 502 and 504 and to issue an alarm or warning when a change is detected as the change larger than a selected threshold by a theft, see Figs. 5C, 6C, 11A-11E, 24, para [0157, 0168, 0169, 0172, 0231, 0398, 0482, 0526, 0753]), blacklisting the at least one intelligent node from passing through a checkpoint (the list of features, products and images for identifying items/products at the point-of-sale 3609, or checking out stations in the retail store 105, see Figs. 2, 11E, 36, para [0136, 0233, 0243, 0673, 0712]); and updating, by the wireless tracking system, records within the wireless tracking system associated with the at least one intelligent node to include the blacklisting (the updating image data information, updating the display in real time and updating list of products, see para [0012, 0127, 0148, 0233, 0673]).

Claim 21.  The method of claim 20, further comprising: identifying, by the wireless tracking system, the at least one intelligent node, responsive a client device scanning an identifier of the at least one intelligent node at another checkpoint (the plurality of retail checkout points or checkout stations, see Fig. 4A, para [0019, 0145]); and restrict, by the wireless tracking system, the at least one intelligent node from passing through a second checkpoint (the preventing stationary camera from monitoring products, shelves, displays and/or checkout station in retail store 3601, see para [0661]).

Claim 22.  A method of claim 20, further comprising: transmitting, by the wireless tracking system to the client device of the wireless tracking system, the sensor data associated with the events for display within a graphical user interface of the client device; and allowing, by the wireless sensing system, the blacklisted tape node to pass through the checkpoint (as cited in respect to claim 20 above and including the retail checkout point, point-of-sale, checkout area an/or checkout stations, see Fig. 4A, 36, para [0145, 0488, 0712]).

Claim 23.  The method of claim 20, wherein the determining whether the event is satisfied further comprises comparing the collected sensor data to predetermined sensor data, the method further comprising: determining, based on the comparison, a difference between the collected sensor data and the predetermined data satisfies an event threshold (as cited in respect to claims 1 and 3-5 above).

Claim 24.  A method, comprising: analyzing, by a wireless tracking system, sensor data associated with an event proximate to an asset, collected by at least one intelligent node of a wireless tracking system associated with the asset within an asset container; determining, based on the wireless tracking system analyzing the sensor data, whether an event threshold has been satisfied; and responsive to determining the event threshold is satisfied, fast-tracking the asset container through a checkpoint (as cited in respect to claims 1 and 20 above, and including proximity sensor, see para [0133]).

Claim 25.  The method of claim 24, further comprising: disabling, by the wireless tracking system, tracking capabilities of the wireless tracking system, upon crossing a geofence perimeter threshold (the wireless image tracking environment of retail store, see Figs. 1-4, 6A, para [0132, 0140])

Claim 26.  The method of claim 24, further comprising: transmitting, by the wireless sensing system, to a client device of the wireless sensing system, sensor data associated with an event proximate to an asset for display within a graphical user interface of the client device (the geographic display or GUI, see Fig. 11A, para [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al [US 2019/0236531] in view of Chiappetta [US 2021/0355741]
Claim 10.  Adato et al fails to disclose a tape node with an embedded camera, within the asset container, captures the first digital representation of the field of view including the asset container.  However, Adato et al discloses the digital cameras 127 are mounted surrounding the retails store 105 for capturing images of items, products and customers motion or traveling inside the retail store 105, see Figs. 1-5).
Chiappetta suggests that the safe box 100 can be equipped with a GPS tracker. The GPS tracker 122 can be in communication with or be integrated to controller 116. The GPS tracker 122 would preferably be hidden or provided not in a conspicuous manner. The GPS tracker 122 can be used to track the location of the safe box 100 in the event safe box 100 is misplaced, stolen or tampered (see Fig. 5, para [0055, 0103]).  The collapsible safe box 100 includes electronic devices and CCD cameras 114 can be arranged to capture the environment inside and outside the safety box 100, including items, parcels or packages inside the safety box 100, see Figs. 4A, 4B, 5, para [0021, 0092, 0093, 0096]).   Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to implement the CCD cameras capturing images inside and outside the safety box of Chiappetta for the digital cameras of Adato et al for providing a higher and greater security to prevent theft of items or products such as jewelries, wristwatches and/or digital equipment placed inside a glass container at the retail store.

Claim 11.  The method of claim 1, wherein a tape node with an embedded camera, within the asset container, captures the second digital representation field of view including the asset container (as the combination of the digital camera mounted or embedded inside the box between Adato et al and Chiappetta sin respect to claim 10 above).

Claim 13.  The method of claim 1, wherein a first intelligent node and a second intelligent node of the wireless tracking system are each adhesively attached to opposing flaps of the associated asset, respectively, wherein the detecting the tampering event further comprises: detecting, by at least one of the first and second intelligent nodes, a distance between the first and the second intelligent nodes satisfying a distance threshold (as the combination of the digital camera mounted or embedded inside the box between Adato et al and Chiappetta sin respect to claim 10 above, and furthermore, Adato et al discloses the distributions for the first group of customers and the distribution for the second group of customers may be compared. For example, a statistical distance, a total variation distance between the two distributions may be computed. In some examples, the computed statistical distance may be included in the generated report. In some examples, the computed statistical distance may be compared with a selected threshold, and one report may be generated in response to a first result of the comparison, while a different report may be generated in response to a different result of the comparison (see para [0709]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adato et al discloses the system for monitoring planogram compliance on a store shelf is disclosed. The system may include a plurality of detection sensors and a processor. The processor may be configured to receive first signals from a first subset of detection sensors after a plurality of products are placed on the store shelf, and use the first signals to identify at least one pattern associated with a product type of the products. The processor may further be configured to receive from a second subset of detection sensors second signals indicative of no products being placed on at least one area of the store shelf, and use the second signals to determine at least one empty space on the store shelf. The processor may also be configured to determine, based on the at least one pattern and the at least one empty space, at least one aspect of planogram compliance.		[US 10,902,240]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/01/2022